Citation Nr: 1827787	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  04-20 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for gastrointestinal (GI) disability, manifesting as irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), and gastritis.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a disability manifested by ear aches, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a disability manifested by painful gums and teeth, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to April 1974.
These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2003 and August 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Hearings were held before a hearing officer/decision review officer (DRO) (in November 2004 and February 2010) and before the undersigned (in September 2006); transcripts of the hearings are in the record.  In March 2007 and March 2015, the Board remanded the matters for additional development.  A January 2018 rating decision granted service connection for GERD, effective June 7, 2005, and recharacterized the Veteran's service connected disability as a gastric disability manifesting as irritable bowel syndrome, GERD, and gastritis; a 30 percent rating was continued.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

Upon review of the expanded record, the Board regretfully finds that further development remains necessary to ensure that the Board's prior remand instructions are fulfilled.  

In the previous [March 2015] remand, the Board noted that the Veteran seeks an increased rating for her gastrointestinal disability, currently rated 30 percent under 38 C.F.R. § 4.114, Diagnostic Codes (Codes) 7307-7319 (for gastritis and irritable colon).  The Board noted that under Code 7307, a higher (60 percent) rating is warranted if gastritis (identified by gastroscope) is manifested by large ulcerated or eroded areas, and that antral erosion (identified by endoscope) was noted on VA stomach examination in June 2010.  The Board found that the December 2012 VA examination did not include findings adequate to assess the severity of any worsening.  Upon review of the expanded record, the Board finds that the January 2018 VA examinations also did not include findings adequate to assess the severity of any worsening, specifically symptoms of gastritis as would be identified by gastroscope.  Remand for corrective action is necessary.

In the previous remand, the Board instructed that the Veteran's alternate (secondary service connection) theory of entitlement to service connection  for a psychiatric disability must be considered.  The Veteran also contends that she has disabilities manifested by earaches and by painful teeth and gums that are secondary to her service-connected gastrointestinal disability.  The matters were previously remanded to afford the Veteran examinations and opinions as to whether she has each claimed disability secondary to her service connected disability, and as to whether any current claimed disability may be directly related to her active service or was caused or aggravated by her service-connected gastrointestinal disability.

Regarding psychiatric disability, the January 2018 VA examining psychologist diagnosed schizoaffective disorder depressed type, and other specified personality disorder with borderline and obsessive-compulsive traits.  The examiner stated that she could not comment on any link between gastritis or IBS and the Veteran's psychiatric disability because she is not a medical doctor.  The matter is not shown to have then been forwarded to a medical doctor for the opinion sought.  Remand for corrective action is necessary.

Regarding a disability manifested by earaches, the Board's previous remand found the June 2010 VA examination and March 2012 addendum to be conclusory (unaccompanied by rationale) and therefore inadequate for rating purposes, and remanded the matter for an adequate medical opinion.  On January 2018 VA ear diseases examination, the examiner diagnosed benign positional vertigo and opined that it is not due to the Veteran's service connected irritable bowel syndrome with gastritis as there is no causal relationship or association between the aforementioned conditions.  Secondary service connection is warranted for disability that is aggravated by service-connected disability.  As the examiner did not address aggravation, the opinion is inadequate for rating purposes.

Regarding a disability manifested by painful teeth and gums, the Board's previous remand noted an October 2005 otolaryngology consult report assessment of GERD, secondary [emphasis added] periodontal disease, left anterior tonsillar pillar mass, likely inflammatory origin due to GERD, and stated that GERD was not service connected.  The Board noted the conflicting nexus opinions in a June 2003 dentistry consult report and on June 2010 VA examination regarding whether the Veteran's painful teeth and gums are secondary to her service-connected GI disability.  Significantly, as noted in the introduction above, GERD is now service connected.  On January 2018 VA examination, the examiner merely cited the opinions given on June 2003 VA treatment and June 2010 VA examination, with no further discussion, and opined (without rationale) that the Veteran's loss of teeth is more likely than not due to a high decay rate than erosion by gastric fluid.  Because the opinion was offered without explanation of rationale, did not address aggravation, and did not reconcile or clarify the previous opinions of record as instructed, the opinion is inadequate for rating purposes.

Finally, in the previous remand the Board noted the Veteran's allegation that her service connected GI disability, as characterized in ratings, does not acknowledge her gall bladder removal (which she claims should also be compensated under 38 U.S.C. § 1151).  The Board instructed that the claim should be developed and adjudicated.  However, a review of the claims file indicates that this was not completed.

As the previous remand instructions were not adequately fulfilled, a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The case is REMANDED for the following:

1.  The Veteran's claims file should be forwarded to an appropriate physician (a medical doctor as suggested by the January 2018 examining psychologist) for review and an advisory opinion regarding the likely etiology of her psychiatric disability.  The entire record (to include this remand) must be reviewed by the examiner.  Upon review of the pertinent history, the examiner should provide opinions that respond to the following:

Please identify the likely etiology for the Veteran's diagnosed psychiatric disability.  Specifically, is it at least as likely as not (a 50 percent or better probability) that it was caused or aggravated by the Veteran's service connected GI disabilities, manifested as IBS, GERD, and gastritis?

The reviewing examiner must explain the rationale for all opinions.  [The opinion must address aggravation.]

2.  The record should also be forwarded to the January 2018 VA dental examiner [if that provider is unavailable to another dentist/periodontist] for review and an addendum opinion regarding the nature and likely etiology of the Veteran's painful gums and teeth, and specifically whether or not any found was caused or aggravated by her service-connected GI disability.  [If further examination of the Veteran is deemed necessary for the opinions sought, such should be arranged.]  The consulting provider should respond to the following:

a)  Please identify (by diagnosis) each gum and tooth disability found.
b)  Please identify the likely etiology for each gum and tooth disability entity diagnosed.  It should be noted whether the Veteran has generalized decalcification of the teeth, erosion of tooth enamel, or severe decay.  Specifically, is it at least as likely as not (a 50 percent or better probability) that any such disability diagnosed is a complication or, or caused or aggravated by, her service connected GI disabilities, manifested as IBS, GERD, and gastritis?  [The opinion must address aggravation.]

The provider must include rationale for the opinion (that includes acknowledgement of the June 2003 and June 2010 opinions in this matter, and expression (with explanation) of agreement or disagreement with each.

3.  The record should also be forwarded to the January 2018 VA ear diseases examiner [if that provider is unavailable, then to another appropriate provider] for review and an addendum opinion regarding the nature and likely etiology of the Veteran's disability manifested by ear aches, and specifically whether or not any found was caused or aggravated by her service-connected gastrointestinal disability.  [If further examination of the Veteran is deemed necessary for the opinions sought, such should be arranged.]  The consulting provider should provide opinions that respond to the following:

Please identify (by diagnosis) any/each such disability found, and also identify the likely etiology for each such disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that the disability is a complication of, was caused or aggravated by, her service connected GI disabilities, manifested as IBS, GERD, and gastritis?  The examiner should elicit from the Veteran her theory of entitlement to the benefit sought, and comment on it.

The examiner must include rationale with the opinion.  [The opinion must address aggravation.]   

4.  The AOJ should arrange for a GI diseases examination of the Veteran to assess the severity of her IBS, GERD, and gastritis.  A copy of the criteria in 38 C.F.R. § 4.114, Codes 7307, 7319, 7346, should be available for review in conjunction with the examination (and the findings must address all factors mentioned in the rating criteria).  Any indicated tests or studies (not medically contraindicated) should be completed.  The examiner should describe findings in detail, specifically noting the presence or absence of the symptoms and impairment in the Codes 7307, 7319, and 7346, for rating the disability above 30 percent.  The examiner should specifically indicate whether the manifestations include large ulcerated or eroded areas or produce severe impairment of health.

The examiner must explain the rationale for all opinions, citing to supporting clinical data.

5.  The AOJ should then review the record, arrange for all further development indicated, and adjudicate the inextricably intertwined claim for compensation under 38 U.S.C. § 1151 for residuals of gall bladder removal.  The Veteran should be advised that the issue is not before the Board, and will be before the Board only if she perfects an appeal from a negative determination. 

6.  The AOJ should then review the record and readjudicate the remanded claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

